DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Lines 7-8: “that being engaged with an outer circumference” contains grammatical errors. It is recommended that this limitation be amended to recite “a handle portion having a cutting portion identifier wherein the cutting portion identifier is engaged with an outer circumference of the proximal end side…” or some equivalent thereof instead.
Line 9: “the cutting portion identifier configured…” contains a grammatical mistake and should be amended to recite “the cutting portion identifier is configured…” instead.
Claim 8 is objected to because of the following informalities:
Lines 2-3: “having a length such that the shape having the progressively smaller outer diameter” doesn’t make sense as written. It is recommended that this claim be amended to recite “at least one constricted portion having a length such that the outside diameter progressively gets smaller” or some equivalent thereof.
Claim 10 is objected to because of the following informalities:
Line 11: “probe in longitudinal direction” contains a grammatical error in the form of a missing article and should be amended to read “probe in the longitudinal direction” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messerly (PGPub US 2001/0025184 A1).
Regarding claim 1, Messerly discloses a probe unit of an ultrasonic treatment tool (abstract), comprising: an ultrasonic probe (150 in Fig. 1) having respective opposed distal (right) and proximal end (left) sides in a longitudinal direction and configured to transmit ultrasonic vibrations (waveguide 179 in 150 transmits vibrations); a treatment portion (180) includes a cutting surface (88) of a shape having directionality (broad limitation, any shape extending even the slightest bit in any direction can be considered to “have directionality”); and a handle portion (130) having a cutting portion identifier (200 in Figs. 17-18 on 190 of Fig. 1) that being engaged with an outer circumference of the proximal end side of the ultrasonic probe (PP [0081]: "The axial bore 196 of the rotational knob 190 is configured to snugly fit over the proximal end of the elongated member 150"), wherein the cutting portion identifier (200 in Figs. 17-18) configured to indicate a portion of a reference side representing a direction in which the cutting surface (88) is oriented and/or included in the cutting surface (PP [0136]: "As illustrated in FIGS. 17 and 18, one of the ridges 197 of rotational knob 190 may be used to indicate the rotational position of clamp arm 202 with respect to instrument housing 130 by utilizing, for example, an enlarged ridge 200").
With respect to claim 2, Messerly further discloses wherein at least one flat surface (169 of 160 in Fig. 2B, shown unmarked in Fig. 1 adjacent 190) is formed on an outer circumferential surface of the proximal-end portion of the ultrasonic probe (150) and wherein a fixed position and a fixed direction on the handle portion (130) are defined based on the at least one flat surface (169, 169 can indicate a fixed direction); and the cutting portion identifier (200 in Figs. 17-18) on the handle portion (130 including 190 in Fig. 1) and the reference side representing the direction in which the cutting surface (88) is oriented and/or included in the cutting surface (88) are disposed on respective sides facing one another across a central axis (see 200 in Fig. 17 or unmarked 190 in Fig. 2B versus 169 in Fig. 2B) of the ultrasonic probe (150 in Fig. 1).
Regarding claim 3, Messerly further discloses wherein the cutting portion identifier (200 in Figs. 17-18) includes a protrusion (200) or a groove formed on the handle portion (200 is on 190, which is on 130 shown in Fig. 1) in a color different from the handle portion (PP [0136]: “It is also contemplated that alternate indications such as the use of coloring, symbols, textures, or the like may also be used on rotational knob 190 to indicate position similarly to the use of enlarged ridge 200").
With respect to claim 4, Messerly further discloses wherein the handle portion (130 in Fig. 1) includes a protrusion (see grooves in Fig. 17) defined by a flange (distal/right edge/rim of 190) on an outer circumferential surface of the proximal-end side of the handle portion (this limitation does not inherently require it be on the proximal-most end side of the handle, the protrusion extends proximally from the distal rim of 190); and the cutting portion identifier extends rearwardly into a three-dimensional shape from an apex of the protrusion (see Figs. 17-18, 200 extends rearwardly from the protrusion of 190).
Regarding claim 7, Messerly further discloses wherein the handle portion (130 in Fig. 1) defines a shape having a progressively smaller outside diameter from a rear-end side thereof toward the distal-end side (see Fig. 18, 19 which is part of handle 130 has a diameter which tapers distally, limitation does not require that “the shape” encompass the entire length of the handle) to which a proximal-end portion of the ultrasonic probe (150 in Fig. 1) is attached (PP [0081]: "The axial bore 196 of the rotational knob 190 is configured to snugly fit over the proximal end of the elongated member 150", note that the claim language does not require direct attachment).
With respect to claim 8, Messerly further discloses wherein the handle portion (130 in Fig. 1) includes at least one constricted portion (see below, part of 130 that tapers inwards before 190) having a length such that the shape having the progressively smaller outer diameter (the shape of 130 has an outer diameter in this part that gets progressively smaller, note that the limitation does not require the handle to have a decreasing outer diameter across its entire length).

    PNG
    media_image1.png
    344
    458
    media_image1.png
    Greyscale

Regarding claim 9, Messerly further discloses wherein the handle portion (130 in Fig. 1) includes at least one constricted portion (see above) having a length in a location from a rear-end side thereof to a distal-end side (limitation does not require the length to be the entire length of the handle or that the length must begin/end at the distal and proximal-most ends, the constricted portion extends from a proximal side to a distal side) to which a proximal-end portion of the ultrasonic probe (150) is attached (150 attaches to this section via 179 and 190, note that the limitation does not require direct attachment); and the constricted portion (see above) defines a shape having a progressively smaller outside diameter from a distal-end side thereof (190 which is part of 130 has a larger diameter compared to the restricted portion, so from the distal to the proximal side of the constricted portion the outside diameter decreases).
With respect to claim 10, Messerly discloses an ultrasonic treatment tool (abstract) comprising: a probe unit (150 in Fig. 1) configured to be used with the ultrasonic treatment tool for treating bones and soft bones using ultrasonic vibrations (waveguide 179 transmits vibrations); and a grip portion (80 in Fig. 1 which contains grip 20) being detachably mounted on a proximal-end side of the probe unit (PP [0065]: "The clamp coagulator 120 is preferably attached to and removed from the acoustic assembly 80 as a unit", 20 can be separated from 150 via stud 50), the grip portion (20) contains therein an ultrasonic transducer (82) for producing ultrasonic waves and transmitting ultrasonic vibrations to the probe unit (PP [0063]: “The distal end of the ultrasonic transducer 82 may be acoustically coupled at surface 95 to the proximal end of an ultrasonic waveguide 179 by a threaded connection such as stud 50”), wherein the probe unit (150) includes: an ultrasonic probe (179) having respective opposed distal (right) and proximal end (left) sides in a longitudinal direction and configured to transmit the ultrasonic vibrations (PP [0086]: "a transmission component or ultrasonic waveguide 179"), a treatment portion (180) being attached to the distal end side of the ultrasonic probe (179) in the longitudinal direction, the treatment portion (180) includes a cutting surface (88) of a shape having directionality (very broad limitation); and a handle portion (130 with 190) having a cutting portion identifier (200 in Figs. 17-18 on 190 in Fig. 1) that being engaged with an outer circumference of the proximal end side of the ultrasonic probe (190 and 200 by extension engages with 179 in Fig. 1, note that the claim language does not require a direct engagement between these components), wherein the cutting portion identifier (200 in Figs. 17-18) is configured to indicate a position of a reference side representing a direction in which the cutting surface (88) is oriented and/or included in the cutting surface (PP [0136]: "As illustrated in FIGS. 17 and 18, one of the ridges 197 of rotational knob 190 may be used to indicate the rotational position of clamp arm 202 with respect to instrument housing 130 by utilizing, for example, an enlarged ridge 200").
Regarding claim 11, Messerly further discloses wherein a distal end of the grip portion (right end of 80 in Fig. 1) and a proximal end of the probe unit (left end of 179) are attached to one another (distal end of 20 attaches to 179 via stud 50).
Regarding claim 12, Messerly further discloses wherein the grip portion (80 with grip 20 in Fig. 1) defines a hollow cylindrical shape (20 is hollow with internal components, “cylindrical” does not strictly impart that the grip has to be a perfect cylinder, 20 is sufficiently cylindrical) and has a diameter (note that the limitation does not specify inner/outer diameter here) equal to or smaller than a diameter of the proximal end of the probe unit (the inner diameter which houses the distal end of 64 and connects to 179 via 50 has the same diameter as 179).
With respect to claim 13, Messerly further discloses wherein the cutting portion identifier (200 in Figs. 17-18, unmarked 190 in Fig. 1) is positioned on a proximal-end side of the handle portion (200 extends proximally off of 190, which is part of the handle portion, limitation does not require that the proximal-end side by the proximal-most end of the handle) and extends toward the grip portion (200 extends rearwards to 20 of 80).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of claims 5-6 filed on 1/16/2020 could either not be found or was not suggested in the prior art of record.
With respect to claim 5, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a ring-shaped member including the cutting portion identifier and the protrusion is mounted on an outer surface of a rear end of the handle portion, in combination with the other limitations of the independent claim.
	The closest prior art is Messerly, which discloses that the cutting portion identifier (200 in Figs. 17-18 on 190 in Fig. 1) is separate from the handle portion (130, these are separately formed components) and a ring-shaped member (190) including the cutting portion identifier (200 in Figs. 17-18) and the protrusion (distal edge/rim of 190).
	However, Messerly fails to disclose wherein the ring-shaped member including the cutting portion identifier and the protrusion is mounted on an outer surface of a rear end of the handle portion, since the ring-shaped member (190) is mounted on the distal-most end of the handle portion (130). Furthermore, the prior art of record does not suggest any motivation to modify the Messerly disclosure to arrive at these features.
With respect to claim 6, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the shape of the handle portion provides a step-free surface blending into an outer surface of a distal end of the grip portion, in combination with the other limitations of the independent claim.
	The closest prior art is Messerly, which discloses wherein the ultrasonic treatment tool (see Fig. 1) includes an ultrasonic transducer (82) for producing ultrasonic vibrations and a grip portion (80 including 20) being detachably mounted on a rear-end side of the handle portion (PP [0065]: "The clamp coagulator 120 is preferably attached to and removed from the acoustic assembly 80 as a unit"); and the protrusion (distal edge/rim of 190) of the handle portion (130 including 190) is larger in outside diameter than the grip portion (190 has a larger diameter than 20 in Fig. 1) and is of a curved shape that is progressively reduced in diameter from the apex of the protrusion toward the rear end of the handle portion (200 in Figs. 17-18 decreases in diameter, see also 190 decreasing in diameter down to body of 130) and that has the same outside diameter as the grip portion (distal end of 190 is equal in diameter to a diameter of the grip, see below).

    PNG
    media_image2.png
    337
    784
    media_image2.png
    Greyscale

	However, Messerly fails to disclose wherein the shape of the handle portion provides a step-free surface blending into an outer surface of a distal end of the grip portion since Fig. 1 shows that the surface of the handle portion (130) does not blend into the surface of the grip portion (20 of 80). Furthermore, the prior art of record does not suggest any motivation to modify the Messerly disclosure to arrive at these features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onuma (PGPub US 2016/0135835 A1) teaches an ultrasonic probe (see Fig. 2), however it lacks a cutting portion identifier including a ring-like member or a protrusion to indicate a direction of a blade surface region (94a).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                    

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771